Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for creating a modular power supply system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 16th, 2022.
Applicant’s election without traverse of claims 1-9 in the reply filed on August 16th, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, Applicant recites, “where the at least one battery is an external battery”.  How can a module power supply apparatus comprise a battery and that battery be external to the apparatus?  Appropriate action is required.

Regarding Claim 2, Applicant recites, “at least one battery”.  Is this the rechargeable battery or is a new element being introduced?  Appropriate action is required.

	Regarding Claim 3, Applicant recites, “at least two modular power supply apparatus”.  This phrase lacks antecedent basis.  How can there be at least two modular power apparatuses?  Independent claim 1 recites, “A modular power supply apparatus”, its unclear how a modular power supply apparatus contains an additional modular power apparatus.  Appropriate action is required.

	Regarding Claim 3, Applicant recites, “at least two modular power supply apparatus”.  This phrase lacks antecedent basis.  How can there be at least two modular power apparatuses?  Independent claim 1 recites, “A modular power supply apparatus”, its unclear how a modular power supply apparatus contains an additional modular power apparatus.  Appropriate action is required.

	Regarding Claim 3, Applicant recites, “reversibly with one another”.  Its unclear what Applicant is further limiting by this statement. Appropriate action is required.

	Regarding Claim 4, Applicant recites, “a second modular power supply apparatus”. Independent claim 1 recites, “A modular power supply apparatus comprising:”, its unclear how a modular power supply apparatus contains a second modular power apparatus.  Appropriate action is required.

	Regarding Claim 5, Applicant recites, “the modular power supply and second module power supply”.  These terms lack antecedent basis, is Applicant referring to the apparatuses?  Appropriate action is required.

Regarding Claim 6, Applicant recites, “a second modular power supply apparatus”. Independent claim 1 recites, “A modular power supply apparatus comprising:”, its unclear how a modular power supply apparatus contains a second modular power apparatus.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2020/0252022 A1) in view of Phoenix Contact “Components and systems for photovoltaics” in view of Hartman et al. (US 2015/0288319 A1).

In view of Claim 1, Larsen teaches a modular power supply apparatus (Figure 25) comprising:
a removable solar panel (Figure 23 & Paragraph 0107) that is positioned on a modular power supply shell (Figure 1-2, #100 & Paragraph 0084);
at least one switch (Paragraph 0110, 0111, 0113, 0118-0119 & 0122);
at least one rechargeable battery (Figure 6, #130 & Paragraph 0022);
at least one electrical connector (Figure 11-12, #164, #166, #186, & #188 – Paragraph 0086-0092);
at least one power output (Figure 14, #233 & Paragraph 0101).
Larsen discloses multiple wires entering and exiting a control unit, a AC/DC inverter and an interface (Figure 6, #120, #140 & #150 – Figure 27 – Paragraph 0096) but does not disclose that these junction boxes incorporate a terminal block.
Phoenix Contact teaches that terminal blocks can be utilized in different components of a solar system apparatus, wherein a terminal block can be utilized in an inverter that advantageously prevents unexpected malfunction (Page 10).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was file to incorporate a terminal block in at least the inverter box of Larsen to prevent unexpected malfunction.
Larsen does not disclose that the solar panel is capable of being repeatedly positioned manually on the modular power supply shell.
Hartman et al. teaches a removable (Paragraph 0009) solar panel capable of being repeatedly reposting manually on a modular power supply shell (Figure 1A-B & Paragraph 0054).  Hartman et al. teaches that this advantageously results in the orientation and elevation to be selectively adjusted to enable the most efficient solar ray collection and energy generation (Paragraph 0039).  Accordingly, it would have been obvious to incorporate that design of Hartman et al. in Larsen’s modular power supply for the advantages of being able to selectively adjust the orientation and elevation of the solar panel for to enable the most efficient solar ray collection and energy generation.

In view of Claim 3, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Larsen teaches at least two modular power supply apparatuses that are connected in series with one another (Figure 24).

In view of Claim 4, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Larsen teaches the modular power supply apparatus is formed to removably engage and disengage from a second modular power supply apparatus (Figure 11-12 & Paragraph 0086).

In view of Claim 5, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 4.  Larsen teaches the modular power supply and a second modular power supply have mated electrical connectors to enable connection to one another reversibly (Figure 11-12 & Paragraph 0086).

In view of Claim 6, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Larsen teaches a connection rail configured to electrically connect the modular power supply apparatus to a second modular power supply apparatus (Figure 11-12, #162, & #166).

In view of Claim 7, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Larsen teaches at least one inverter (Paragraph 0013).

In view of Claim 8, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Hartman et al. teaches the solar panel is only manually repositioned via changing position of the at least one solar cell on an attachment (Figure 1A-B & Paragraph 0054).

In view of Claim 9, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Larsen teaches that the modular power supply apparatus is mobile (Paragraph 0018).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2020/0252022 A1) in view of Phoenix Contact “Components and systems for photovoltaics” in view of Hartman et al. (US 2015/0288319 A1) in view of Freni et al. (US 2020/0091724 A1).

In view of Claim 2, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Modified Larsen does not explicitly teach that the at least one battery is an external battery.
Freni et al. discloses that an external battery may be utilized in a modular power supply apparatus (Paragraph 0018) and that this configuration advantageously prolongs operation of the entire system when there is limited or no electricity (Paragraph 0019).  Accordingly, it would have been obvious to have at least one battery that is an external battery as disclosed by Freni et al. in modified Larsen’s modular power supply apparatus for the advantage of prolonging the operation of the entire system when there is limited or no electricity.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 2020/0252022 A1) in view of Phoenix Contact “Components and systems for photovoltaics” in view of Hartman et al. (US 2015/0288319 A1) in view of Hall et al. (US 2018/0302021 A1).

In view of Claim 6, Larsen, Phoenix Contact, and Hartman et al. are relied upon for the reasons given above in addressing Claim 1.  Hall et al. teaches a connection rail configured to electrically connect a modular power supply apparatus to a second modular power supply apparatus (Figure 1-2, 3A, #36 & #38 Paragraph 0092).  Hall et al. teaches that this configuration results in not requiring any conventional AC system service panel or sub-panel to be added to the assembly of modules, and without requiring the services of an electrician (Paragraph 0009) and that it results in efficient installation (Paragraph 0050).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the connection rail of Hall et al. in modified Larsen’s modular power supply for the advantage of being able to efficiently install the modular power supply apparatus.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726